Citation Nr: 9908212	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  93-23 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for the 
residuals of a left knee meniscectomy.

2.  Entitlement to service connection for a left ankle 
disorder as secondary to a service-connected disability.

3.  Entitlement to service connection for neuropathy of the 
left leg as secondary to a service-connected disability.

4.  Entitlement to a temporary total disability rating based 
upon hospitalization from March 19, 1991, to April 11, 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 1996 the Board remanded the case to the RO for 
additional development.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record reflects that the veteran is currently assigned a 
20 percent evaluation under the ratings criteria for knee 
impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998).  Recent medical evaluation found moderate to severe 
left knee degenerative joint disease with limited range of 
motion, but no evidence of anterior, posterior or 
varus/valgus instability.  Therefore, the Board finds the 
veteran's disability may be more appropriately evaluated 
under the ratings criteria for traumatic arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (1998).  The Board 
notes, however, that the veteran has not been recently 
evaluated under the applicable laws and regulations pertinent 
to traumatic arthritis or given a chance to respond.

In addition, the Board notes that separate disability ratings 
are allowed when the symptomatology for the disorders is not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-262 (1994).  VA General Counsel precedent 
opinion has held that a separate rating under Diagnostic Code 
5010 for traumatic arthritis was allowable when a veteran who 
was rated under Diagnostic Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated an additional disability with evidence of 
traumatic arthritis and a limitation of motion.  See 
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97).

As to the service connection and temporary total rating based 
upon hospitalization claims on appeal, the Board notes that 
medical evidence of record demonstrates a neurologic disorder 
of the veteran's left lower extremity.  The Board also notes 
that the record is unclear as to the etiology of that 
disorder.  In addition, medical reports do not indicate that 
the veteran's claims file was reviewed by the examiners in 
conjunction with the VA evaluations.  Therefore, the Board 
finds that additional medical examinations are required.





VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a) 
(West 1991); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
for any left lower extremity pathology 
since June 1998.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports. 

2.  The RO should arrange for a VA 
neurology examination by an appropriate 
specialist for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any left ankle 
disorder(s) and left lower extremity 
neurologic disorder(s) found present.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
The examination should include any tests 
or studies deemed necessary for an 
accurate assessment. 

The examiner is requested to provide 
opinions, based upon the medical evidence 
of record and sound medical principles, 
(1) whether any left ankle disorder(s) 
and/or left lower extremity neurologic 
disorder(s) are as likely as not related 
to the veteran's service-connected left 
knee meniscectomy, and (2) if the 
disorders are not etiologically related 
to his service-connected left knee 
meniscectomy, whether or not the 
disorders have been aggravated by the 
service-connected left knee disorder.  If 
such aggravation is found present, the 
examiner must address the following 
medical issues: 

(1) The baseline manifestations which are 
due to the effects of any left knee 
disorder(s) and left lower extremity 
neurological disorder(s) found present; 

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
left knee meniscectomy based on medical 
considerations; and 



(3) The medical considerations supporting 
an opinion that increased manifestations 
of any left ankle disorder(s) and/or left 
lower extremity neurological disorder(s) 
are proximately due to the service-
connected left knee meniscectomy.  A 
complete rationale for the opinions given 
should be provided.

3.  The RO should arrange for a VA 
examination by an orthopedic surgeon or 
appropriate specialist to determine the 
current nature and extent of severity of 
his left knee meniscectomy.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  The 
examination should include any tests or 
studies deemed necessary for an accurate 
assessment, and should include complete 
active and passive range of motion 
testing. 

The examiner should describe any 
anatomical damage or functional loss, 
including the inability to perform normal 
working movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, and document all objective 
evidence of those symptoms. 

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use 
and to not limit an evaluation of 
disability to a point in time when the 
symptoms are quiescent.  

The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  A 
complete rationale for the opinions given 
should be provided.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal as 
reported on the title page.  As to the 
increased rating claim, the RO should 
consider all applicable laws and 
regulations, including those noted above, 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998), and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

As to the secondary service connection 
and temporary total rating claims, the RO 
should consider all applicable laws and 
regulations, including those noted above, 
38 C.F.R. § 3.310(a) (1998), and Allen v. 
Brown, 7 Vet. App. 439 (1995).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the increased rating claim.  
38 C.F.R. § 3.655 (1998).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 7 -


